Citation Nr: 1146558	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for defective hearing.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1959 to November 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The reopened claim of service connection for a bilateral hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in February 2002, the RO denied the claim of service connection for defective hearing on the basis that new and material evidence had not been received to reopen the claim, because the condition had pre-existed service and was not shown to have permanently worsened as a result of service; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in March 2002, he did not appeal the rating decision and the rating decision became final by operation of law based on the evidence of record at the time.

2.  The additional evidence presented since the rating decision in February 2002 by the RO, denying the Veteran's application to reopen a claim of service connection for defective hearing, relates to an unestablished fact necessary to substantiate the claim of service connection.  




CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for defective hearing.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the application to reopen the claim of service connection for defective hearing is favorable to the Veteran, no further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in February 2002, the RO denied service connection for defective hearing on the basis that the Veteran had not submitted new and material evidence to reopen the claim, which had been previously denied by the RO in a rating decision of June 1963.  The RO determined that defective hearing had existed prior to service and that there was no evidence to show that the pre-existing condition permanently worsened as a result of service.  

In a letter, dated in March 2002, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  



As the Veteran did not indicate his disagreement within the time allotted, the rating decision by the RO in February 2002 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in February 2002 is summarized as follows.  

The service records show that the Veteran served on active duty from September 1959 to November 1962.  At the time of a September 1959 physical examination for enlistment purposes, the Veteran was 15/15 for whispered voice in both ears and he was given a profile of H-1.  He also denied having any ear trouble on a Report of Medical History.  In October 1959, the Veteran was seen with complaints of ear trouble and was found to have otitis media.  The treatment records document persistent problems with otitis media, and audiograms showed decreased hearing acuity.  In September 1960, history included drainage from the ears since age 14 along with progressive deafness in each ears.  The diagnosis was chronic otitis media with bilateral mixed-type deafness.  In July 1962, there was mixed hearing loss, bilaterally, and the Veteran was given an H-3 profile.  In October 1962, there was marked hearing loss in each ear with a conductive-type hearing loss in the right ear.  On separation physical examination, the Veteran was given an H-3 profile.  

After service, records show that the Veteran underwent a VA examination in May 1963.  He complained of ear trouble, especially on the right, which affected his hearing.  An audiogram reflected bilateral hearing loss.  The audiologist diagnosed bilateral otitis externa and deafness (conductive type).   

In a July 1966 statement, a private physician, M.S., M.D., indicated that the Veteran was his patient up until January 1955, and that during office visits in December 1952 and January 1955, he did not observe any ear problems.   



Private records from The University of Texas Medical Branch, dated in 1994 and 1995, show that the Veteran had bilateral hearing loss and that he was "deaf."  

In statements, the Veteran asserted that he was treated repeatedly during service for drainage from his ears and earaches.  He stated that he had a difficult time hearing over the radio while driving tanks and PCs due to the loud noises.  He indicated that after service he was treated for hearing loss at the VA until 1983, and then treated intermittently thereafter through the Texas Department of Criminal Justice.  He also referenced a service treatment record that indicated he had a history of drainage from the ears since age 14 along with progressive deafness in both ears, asserting that he did not know where such information was derived (he did not recall making such a statement).  He argued that he never would have been inducted in the service if his hearing problem was as great as it was during service.  

Current Claim to Reopen

As the unappealed rating decision in February 2002 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

As the Veteran's application to reopen the claim was received in April 2008, the current regulatory definition of new and material evidence applies.





"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  

Analysis

The records received since the February 2002 rating decision consist of additional private treatment records, copies of various personal identification cards, and statements of a cousin and testimony of the Veteran.  Private records, dated in 1998, reflect that the Veteran was a "deaf patient."  On a private audiological evaluation, dated in September 2009, Dr. F. indicated that the results of an audiogram showed the Veteran had profound sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  Personal identification cards show that the Veteran was issued a "deaf inmate pass" by prison officials based on his hearing impairment.  




In statements and testimony, the Veteran indicated that he wore no hearing protection during service, that he has had hearing loss ever since service, and that he was also exposed to noise in jobs (without hearing protection) after service.  He related that during service his noise exposure included his time spent training on the rifle range, and that after service he was unable to keep numerous jobs on account of his hearing impairment because he was an insurance risk.  He did not know whether his hearing loss was attributable to ear infection or noise exposure.  As to the previous denials of his claim on the basis that his condition pre-existed service and was not aggravated therein, he asserted that his enlistment examination showed his hearing was normal and that it was not until later in service that evidence showed his hearing worsened, as reflected by audiograms and H-3 profiles.  He also denied having had a history of ear infection since age 14.  The Veteran's cousin stated that the Veteran lived with her when he was discharged from service and he had a "real bad hearing problem," which he still had today.  

Although the medical reports, and personal identification cards, are new because they had not previously been considered by the RO, that evidence, in and of itself, does not relate to the unestablished fact necessary to substantiate the claim.  In showing that the Veteran has had hearing impairment from at least 1998, it does not specifically link the hearing loss to his period of military service.  

Nevertheless, the additional evidence included a private audiogram report, dated in September 2009, wherein the Veteran was diagnosed with sensorineural hearing loss in both ears, which is suggestive of noise induced hearing loss, and not mixed or conductive type hearing loss as was documented during service when the Veteran was treated for recurrent ear infections.  Further, the Veteran testified that he was exposed to noise during service without hearing protection and that his hearing worsened during service and continued thereafter to the present (which was also asserted by a cousin with whom he lived after service).  When considered with the previous evidence of record, the additional evidence since the 2002 RO decision constitutes new and material evidence to reopen the claim of service connection for defective hearing.  



This is because the evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of onset, as well as worsening, of hearing difficulty during service as compared with the period prior to service and at the time of enlistment, continuing problems with hearing acuity just after service up until the present, and a current diagnosis of a type of hearing loss that may be (and is commonly recognized as) attributable to noise exposure in service.

In other words, the additional evidence received since the 2002 rating decision, when viewed in the context of the evidence already of record, raises a reasonable possibility of substantiating the claim.  The RO has previously denied the claim on the basis that a pre-existing disability was not aggravated during service, but the Veteran has argued in part that he did not have a pre-existing hearing defect.  In that regard, it is acknowledged that the credibility of the evidence, particularly the testimony presented by the Veteran, is to be presumed.  

As the evidence is new and material, the claim of service connection for defective hearing is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for defective hearing is reopened, and to this extent only the appeal is granted.


REMAND

Prior to considering the claim of service connection for defective hearing on the merits, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.




The RO has previously requested Dallas VA treatment records dated prior to 1983, and the response received in May 2009 was that no records were found.  It is not apparent whether the VA undertook a search of archived records.  Another request should be made to ensure all possible sources for the records were searched.  

The question of whether the Veteran's current hearing loss is related to service including claimed noise exposure has not been addressed.  The service treatment records show mixed-type bilateral hearing loss and conductive-type hearing loss in the right ear.  A VA examination report in 1963 showed a diagnosis of deafness of the conductive type, but a recent private audiogram report in September 2009 reflected only a sensorineural type of hearing loss.  

Whereas here the type and etiology of the Veteran's current hearing loss is not clear, the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed under the duty to assist.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Dallas VA Medical Center for the period from 1962 to 1983, including any archived records.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA audiology examination to determine:  






Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the current defective hearing is related to the Veteran's period of service from September 1959 to November 1962, including noise exposure.  

The VA examiner is asked to consider that the Veteran was a combat engineer in service.   

In formulating the opinion, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of hearing loss, in conjunction with the available clinical data, please comment on: 

Whether the Veteran's current type of hearing impairment is consistent with his noise exposure or other incident during service. 

Also the VA examiner is asked to consider these significant facts of the case.  

The service treatment records do not show any complaint or findings of hearing loss at the time of entry into service when hearing tests in September 1959 showed that the Veteran was 15/15 for whispered voice and he was given a profile of H-1.  



In October 1959, the Veteran reported ear trouble and was found to have otitis media.  Thereafter, treatment records document persistent problems with both ears, diagnosed as otitis media, and audiograms reflect decreased hearing acuity.  In September 1960, a notation indicates a history of drainage from the ears since age 14 along with progressive deafness in both ears; the diagnosis was chronic otitis media with bilateral mixed type deafness.  In July 1962, a finding of mixed hearing loss bilaterally was noted, and the Veteran had an H-3 profile.  In October 1962, there was marked hearing loss in both ears, and notably a conductive type hearing loss on the right.  The October 1962 separation physical examination noted defects of hearing loss bilaterally, and the Veteran was given an H-3 profile. 

After service, the Veteran underwent a VA examination in May 1963, which showed bilateral hearing loss; the diagnoses were bilateral otitis externa and deafness (conductive).  Private reports dated from 1994 to 1998 indicate that the Veteran was a "deaf" patient.  A private audiogram in September 2009 shows profound sensorineural hearing loss on the right and severe to profound sensorineural hearing loss on the left.  





In July 2011, the Veteran testified that he wore no hearing protection during service, that he has had hearing loss ever since service, and that he was also exposed to noise in jobs after service.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several etiologies, when one, namely, the in-service noise exposure, is not more likely than any other to cause the Veteran's current hearing impairment and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development is completed, adjudicate the claim of service connection for a defective hearing on the merits.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


